                      Case 1:18-cv-00722-LGS Document 157 Filed 09/21/20 Page 1 of 2




                                                                 /


JAMES E. JOHNSON                               THE CITY OF NEW YORK                               CHRISTOPHER G. ARKO
Corporation Counsel                                                                                         Senior Counsel
                                              LAW DEPARTMENT                                                (212) 356-5044
                                                                                                       (212) 356-3509 (fax)
                                                  100 CHURCH STREET                                     carko@law.nyc.gov
                                                  NEW YORK, NY 10007



                                                                                September 20, 2020

        By ECF
        U




        Hon. Lorna G. Schofield
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                          Re:    George Benn v. City of New York, et al. , 18 Civ. 722 (LGS)(OTW)
                                                                            U




        Your Honor:

                       I am a Senior Counsel in the New York City Law Department, attorney for
        defendants City of New York, Detective Felix Cruz, Detective Gerard Dimuro, Captain Delroy
        Morrison, Correction Officer Xavier McNeil, Correction Officer Matthew Landow, Correction
        Officer Jonathen Powell, Correction Officer Jermain Phillips, and Correction Officer Gordon
        Noel in the above-referenced action. I write pursuant to Your Honor’s Individual Rule I(D) to
        respectfully seek leave to file two exhibits to defendants’ motion for summary judgment under
        seal.

                       The exhibits consist of two video-recorded statements made by a witness to the
        incident at issue in plaintiff’s arrest to the New York County District Attorney’s Office
        (“DANY”). The discoverability of these video-recorded statements was the subject of motion
        practice before Magistrate Judge Wang. On December 10, 2019, Magistrate Judge Wang
        directed DANY to make the statements viewable by the parties at DANY’s office and imposed
        an attorneys’ eyes only confidentiality designation to the statements. See Docket Entry No. 134
        at p. 6. She further ruled that any party wishing to cite the videos as evidentiary support for a
        future motion may apply to do so under seal. Id. Defendants accordingly seek an Order from the
        Court permitting them to file the two video-recorded statements under seal.

                          I thank the Court for its time and consideration of this request.

                                                                        Respectfully submitted,

                                                                        /s/ Christopher G. Arko

                                                                        Christopher G. Arko
                                                                        Senior Counsel
              Case 1:18-cv-00722-LGS Document 157 Filed 09/21/20 Page 2 of 2




   cc:     Richard Soto, Esq. (By ECF)
           Attorney for Plaintiff



Application DENIED without prejudice to renewal. This application does not comply with Individual Rule I.D.,
as it does not provide an appendix identifying attorneys of record who should have access to the sealed
document, and the proposed sealed documents were not filed under seal contemporaneously with the
application. Further, a motion to seal must provide particularized justifications specific to the information
sought to be sealed. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006)
("[D]ocuments may be sealed if specific, on the record findings are made demonstrating that closure is
essential to preserve higher values and is narrowly tailored to serve that interest.")

Defendants shall file the proposed sealed exhibits under seal, when submitting the motion for summary
judgment due today, and shall renew the application at that time.

So Ordered.

Dated: September 21, 2020
       New York, New York
